Citation Nr: 0918326	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left eye injury.

2.  Entitlement to a separate rating for left eyelid scarring 
as a residual of the left eye injury.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1983. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The Board notes that the Veteran was service-connected for 
residuals of a left eye injury in a June 2006 rating decision 
with the noncompensable evaluation effective April 2001, 
pursuant to an April 2006 Board decision.  The Board 
additionally notes that the Veteran's claim for service 
connection for headaches, both on a direct basis and as 
secondary to his left eye injury, was denied in the April 
2006 Board decision.  He again raised the issue and a July 
2008 rating decision denied the claim for service connection 
for headaches secondary to the left eye injury because new 
and material evidence had not been submitted.  However, the 
Board notes that the Veteran again alleged during hearing 
testimony that his headaches were secondary to his eye 
condition; thus, such issue is referred to the RO for 
appropriate action.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of a compensable evaluation for scarring as a 
result of the Veteran's service-connected left eye injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.





FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's current residuals of a left eye injury manifest in 
subjective complaints of pain.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a 10 percent 
evaluation for residuals of a left eye injury have been more 
nearly approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Code 6009 
(2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the award of service 
connection for residuals of a left eye injury.  In a March 
2002 letter, issued prior to the decision on appeal, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A June 2008 letter advised the 
Veteran of the information and evidence needed to 
substantiate his claim for a higher rating

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post service treatment 
records, examination reports and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing.  
Moreover, he has been represented by an attorney familiar 
with VA law since filing the disagreement with the evaluation 
awarded.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

An unhealed injury of the eye is rated under 38 C.F.R. § 
4.84a, Diagnostic Code 6009, based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during 
continuance of active pathology.  

The Veteran was afforded head CTs during April 2001 and 
November 2001, both of which indicated small foreign bodies 
just anterior to the lateral orbital rim on the left and in 
the soft tissues in the superficial portion of the head 
posterolateral to the left orbit.  The Board notes that the 
Veteran submitted a private CT report dated May 2007 with 
similar findings.  

A February 2002 VA treatment note indicates that the Veteran 
had no blurry vision or eye tearing.  

The Veteran was afforded a VA eye examination during March 
2002.  The Veteran's visual acuity was 20/30 in each eye.  
Refraction revealed myopia, which corrected to 20/20 in each 
eye.  The examiner indicated that the examination findings 
were remarkable only for an old superior corneal scar and 
scleral scar.  


A July 2006 VA note indicates that the Veteran had no visual 
symptoms.  

The Veteran was afforded an additional VA eye examination in 
July 2007.  The examiner indicated that the Veteran's vision 
in his left eye was corrected to 20/20 for both near and far 
vision.  Lid abnormalities were noted as a 3 cm horizontal 
scar superior to the nasal lid and a 4 cm horizontal scar 
extending from the lateral canthus.  The examiner indicated 
that the residuals of the Veteran's past left eye trauma were 
scarring and radiological evidence of possible retained 
foreign bodies and orbital fracture.

The Veteran was afforded a Board hearing via videoconference 
during March 2009.  The Board notes that the majority of the 
testimony concerning the Veteran's symptomatology was about 
his non-service connected headaches.  In this regard, the 
Board observes that the Veteran commented that his only 
symptoms with his eye was pain behind his left eye socket.  
The Veteran also indicated that his eye would get scratchy 
and red every now and then.  He stated that he had no 
recurrent infections in his left eye, he did not wear 
glasses, he lost focus sometimes if he looked up to look at a 
distance very fast, and he did not have any current treatment 
for his eye.  
 
The Board notes at the outset that there is no compensable 
impairment of visual acuity or visual field associated with 
the Veteran's residuals of his left eye injury.  The Board 
acknowledges that the Veteran complained of pain in his left 
eye during his Board testimony with occasional irritation and 
redness; however, the Board additionally notes that there are 
no objective indications of active eye symptomatology.  
Rather, the evidence reflects that his eye injury is healed, 
with residual scarring and possible foreign bodies noted.  
While it is unclear whether the Veteran has eye pain in 
addition to his reported headache pain, the Board will 
resolve all doubt in the Veteran's favor and assign a 10 
percent evaluation for his subjective complaints of left eye 
pain analogously to Diagnostic Code 6009.  A higher 
evaluation is not warranted as there is no active disease or 
infectious process identified, nor sufficient impairment of 
vision objectively shown by the evidence.

Additionally, the Board has considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a 10 percent rating for residuals of a left 
eye injury is granted, subject to the regulations applicable 
to the payment of monetary benefits.


REMAND

The Board notes that the Veteran's July 2007 VA examination 
indicated that the Veteran had residual scarring on his left 
eyelid from his in-service left eye injury.  It is unclear, 
however, whether that particular residual of the left eye 
injury warrants a separate compensable evaluation.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994). Thus, the Veteran 
should be afforded a scar examination to determine the 
symptomatology associated with this scarring.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar 
examination to ascertain the nature and 
extent of residual scarring from his in-
service left eye injury and subsequent 
surgery.  The Veteran's claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Unretouched photographs 
should be provided.  The examiner should 
provide the measurements of the Veteran's 
scars related to the left eye injury, and 
indicate whether the surface contour of 
scars are elevated or depressed on 
palpation, are adherent to underlying 
tissue, are hypo-or hyper-pigmented, are 
deep (associated with underlying soft 
tissue damage) or superficial, cause gross 
distortion or asymmetry of the eyes, are 
disfiguring, or are unstable or painful.  

2.  Thereafter, the claim for a separate 
rating for scarring of the left eye should 
be adjudicated.  If the benefit sought on 
appeal is denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


